DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	The Amendment filed 1/31/22 has been entered. Claim(s) 1-20 are pending in the application and are under examination.
	Applicant’s amendments have overcome all rejections under 35 USC 102 from the previous Office Action mailed on 10/29/21.  However, the amendment has necessitated a new grounds for rejection under 35 USC 103 as set forth below.
Claim Rejections - 35 USC § 103 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over LUHMANN (US 2015/0335358 A1) in view of STRAUSS (US 2013/0144342 A1).  
Regarding claim 1, LUHMANN teaches a spinal construct (Abstract; par. 0029: Spinal Correction Construct) comprising: a plurality of screws (FIG. 4, ref. 12; par. 0030: bone screws); and an adjustable rod (FIG. 4, ref. 30,40,52; par. 0031-0032: one or more rods and a connector) including: 
a hollow member defining a bore therethrough (FIG. 4, ref. 52; par. 0033-0035: connector comprising inner surface that defines a cavity, including a longitudinal passageway extending axially along connector); and a first end member (FIG. 4, ref. 30; par. 0031-0032 and 0041: first rod) including a first segment (FIG. 4, ref. 34; par. 0031-0032 and 0041: first end of rod) in direct slidable engagement with the bore of the hollow member (par. 0041: first end of rod extends into connector passageway, thus in direct slidable engagement with inner surface of connector) and a second segment (FIG. 4, ref. 32; par. 0031-0032 and 0041: second end of rod) securable to at least one screw of the plurality of screws (par. 0041: second end of rod fixed with at least one vertebrae, as shown by a screw secured to the rod end), the first segment having a first shape and the second segment having a second shape different from the first shape (par. 0034: irregular, non-uniform, or variable shaped spinal rod, thus inherently having different shaped end portions), and the bore of the hollow member having a complementary geometry to that of and tapered) as a combination of shapes).
Although LUHMANN does not expressly disclose the particular shape of the spinal rod claimed, i.e., the first segment having a constant first cross-sectional shape along an entire length of the first segment and the second segment having a second cross-sectional shape along an entire length of the second segment that is greater in height than the first cross-sectional shape and different from the first cross- sectional shape, the particular shape of the spinal rod claimed relates to ornamentation only which have no mechanical function, and thus cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965).  Additionally, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the spinal rod of LUHMANN having the first segment having a constant first cross-sectional shape along an entire length of the first segment and the second segment having a second cross-sectional shape along an entire length of the second segment that is greater in height than the first cross-sectional shape and different from the first cross- sectional shape because Applicant has not disclosed that these particular cross-sectional shapes and sizes on each segment of the first end member provides an advantage, is used for a particular purpose, or solves a stated problem.  Instead, the Specification of the present application discloses numerous embodiments including at least one embodiment wherein the spinal rod comprises a single shape along the entire length of the spinal rod (par. 0072).  The Specification of the present application is silent as to any advantage, particular purpose, or solution to a stated problem regarding any shape of the spinal rod, including the claimed configuration. One of ordinary skill in the art, furthermore, would have expected LUHMANN’s device, and applicant’s 
Regarding claim 16, LUHMANN teaches a spinal construct (Abstract: Spinal Correction Construct) comprising: a plurality of screws (FIG. 4, ref. 12; par. 0030: bone pedicle screws); and  3Application No.: 16/242,446Docket No.: SPINE 3.OF-924 CONan adjustable rod  (FIG. 4, ref. 30,40,52; par. 0031-0032: one or more rods and a connector) including: a hollow member defining a bore therethrough (FIG. 4, ref. 52; par. 0033-0035: connector comprising inner surface that defines a cavity, including a longitudinal passageway extending axially along connector); and a first end member (FIG. 4, ref. 30; par. 0031-0032 and 0041: first rod) including a first segment (FIG. 4, ref. 34; par. 0031-0032 and 0041: first end of rod) in direct slidable engagement with the bore of the hollow member (par. 0041: first end of rod 30 extends into connector passageway) and a second segment (FIG. 4, ref. 32; par. 0031-0032 and 0041: second end of rod) securable to at least one screw of the plurality of screws (par. 0041: second end of rod 30 fixed with at least one vertebrae, as shown by a pedicle screw secured to the rod end).   
Although LUHMANN does not expressly disclose the particular shape of the spinal rod claimed, i.e.,  the first segment having an constant I-beam shape along an entire length of the first segment; and wherein the bore of the hollow member has an I-beam shape complementary to the I-beam shape of the first segment, the particular shape of the spinal rod claimed relates to ornamentation only which have no mechanical function, and thus cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). Additionally, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the spinal rod of LUHMANN having the first segment having an constant I-beam shape along an entire length of the first segment; and wherein the bore of the hollow member has an I-beam shape complementary to the I-beam shape of the first segment because Applicant has not disclosed that these particular cross-sectional shapes and sizes on each segment of the first end member provides an advantage, is used for a particular purpose, or solves a stated problem.  Instead, the Specification of the present application discloses numerous embodiments including at least one embodiment wherein the spinal rod comprises a single shape along the entire length of the spinal rod (par. 0072).  The Specification of the present application is silent as to any advantage, particular purpose, or solution to a stated problem regarding any shape of the spinal rod, including the claimed configuration. One of ordinary skill in the art, furthermore, would have expected LUHMANN’s device, and applicant’s invention, to perform equally well with either the non-circular/alternately shaped spinal rod as comprising a combination of shapes that vary from one end to another of the spinal rod (i.e., irregular, non-uniform, undulating, and variable), as well as embodiments where the shape of the spinal rod comprises a combination of the shapes (i.e., oval, oblong, triangular, square, polygonal, irregular, uniform, non-uniform, offset, undulating, arcuate, variable and tapered) taught by LUHMANN or the recited the first segment having an constant I-beam shape along an entire length of the first segment; and wherein the bore of the hollow member has an I-beam shape complementary to the I-beam shape of the first segment because both spinal rod configurations would perform the same function engaging at one end to a vertebral tissue and the other end to a hollow connector.  Therefore, it would have been prima facie obvious to modify LUHMANN to obtain the invention as specified in claim 16 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of LUHMANN.  See also MPEP 2144.04, subsection IV. A. – change in size or proportion.  
Although LUHMANN does not expressly disclose the second segment having a compound shape including an elongate round portion, an elongate head portion, and a neck portion connecting the elongate round portion with the elongate head portion; wherein each screw of the plurality of screws includes a housing configured to couple the screw to the elongate round portion, STRAUSS discloses a well-known pedicle screw and spinal rod configuration wherein the screw includes a housing defining a connecting rod slot that is configured and dimensioned to accommodate the connecting rod geometry (par. 0085; FIG. 1-5, ref. 60,70, showing a portion of a spinal rod connected to an arcuate-shaped rod slot), and wherein the corresponding spinal rod includes a second segment having a compound shape including an elongate round portion, an elongate head portion, and a neck portion connecting the elongate round portion with the elongate head portion (FIG. 2 and 5A, ref. 10) thus allowing the screw to be secured to the rod, via the rod slot, while allowing for relative motion.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pedicle screw and rod configuration comprising a screw housing having a rod slot, and a second segment having a compound shape including an elongate round portion, an elongate head portion, and a neck portion connecting the elongate round portion with the elongate head portion, as disclosed by STRAUSS, into the spinal construct of LUHMANN comprising one or more rods attached to multi-axial pedicle screws, in order to allow the screws to rotate relative to the rod using a known technique in the field of spinal constructs.
Regarding claim 2, LUHMANN further teaches wherein the first segment of the first end member is rotationally fixed relative to the hollow member (par. 0034: connector passageway includes cross sectional shape for disposal of non-circular/alternately shaped spinal rods, such as, for example, oval, oblong, triangular, square, polygonal, irregular, uniform, non-uniform, offset, undulating, arcuate, variable and/or tapered shaped spinal rod.  Such shapes would limit, resist, and/or prevent rotational movement of the one or more spinal rods relative to connector).
Regarding claim 3, LUHMANN teaches the elements above, but fails to expressly disclose wherein the first cross-sectional shape of the first segment of the first end member is an I-beam shape and the second cross-sectional shape of the second segment includes a round portion, and each screw of the plurality of screws includes a housing that defines a rod slot that is complementary to the round portion of the second cross-sectional shape.  
, the particular shape of the spinal rod claimed relates to ornamentation only which have no mechanical function, and thus cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). Additionally, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the spinal rod of LUHMANN having wherein the first cross-sectional shape of the first segment of the first end member is an I-beam shape and the second cross-sectional shape of the second segment includes a round portion because Applicant has not disclosed that these particular cross-sectional shapes and sizes on each segment of the first end member provides an advantage, is used for a particular purpose, or solves a stated problem.  Instead, the Specification of the present application discloses numerous embodiments including at least one embodiment wherein the spinal rod comprises a single shape along the entire length of the spinal rod (par. 0072).  The Specification of the present application is silent as to any advantage, particular purpose, or solution to a stated problem regarding any shape of the spinal rod, including the claimed configuration. One of ordinary skill in the art, furthermore, would have expected LUHMANN’s device, and applicant’s invention, to perform equally well with either the non-circular/alternately shaped spinal rod as comprising a combination of shapes that vary from one end to another of the spinal rod (i.e., irregular, non-uniform, undulating, and variable), as well as embodiments where the shape of the spinal rod comprises a combination of the shapes (i.e., oval, oblong, triangular, square, polygonal, irregular, uniform, non-uniform, offset, undulating, arcuate, variable and tapered) taught by LUHMANN or the recited wherein the first cross-sectional shape of the first segment of the first end member is an I-beam shape and the second cross-sectional shape of the second segment includes a round portion because both spinal rod configurations would perform the same function engaging at one end to a vertebral tissue and the other end to a hollow connector.  Therefore, it would have been prima facie obvious to modify LUHMANN to obtain the invention as specified in claim 16 because such a modification would have been considered a mere design consideration which fails to 
Although LUHMANN does not expressly disclose each screw of the plurality of screws includes a housing that defines a rod slot that is complementary to the round portion of the second cross-sectional shape, STRAUSS discloses a well-known pedicle screw and spinal rod configuration wherein the screw includes a housing defining a connecting rod slot that is configured and dimensioned to accommodate the connecting rod geometry (par. 0085; FIG. 1-5, ref. 60,70, showing a portion of a spinal rod connected to an arcuate-shaped rod slot). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pedicle screw and rod configuration comprising a screw housing having a rod slot, as disclosed by STRAUSS, into the spinal construct of LUHMANN comprising one or more rods attached to multi-axial pedicle screws, in order to allow the screws to attach to the rod using a known technique in the field of spinal constructs.
Regarding claim 4, LUHMANN further teaches wherein the second cross-sectional shape of the second segment of the first end member is a compound shape (par. 0034: for example, rod may include a polygon cross sectional shape, which is a compound shape because it is a shape made up of two or more basic shapes).
Regarding claim 5, LUHMANN teaches the elements above, but fails to expressly disclose wherein the compound shape includes an elongate round portion, an elongate head portion, and a neck portion connecting the elongate round portion with the elongate head portion.  STRAUSS discloses a well-known pedicle screw and spinal rod configuration wherein the screw includes a housing defining a connecting rod slot that is configured and dimensioned to accommodate the connecting rod geometry (par. 0085; FIG. 1-5, ref. 60,70, showing a portion of a spinal rod connected to an arcuate-shaped rod slot), and wherein the corresponding spinal rod includes a second segment having a compound shape including an elongate round portion, an elongate head portion, and a neck portion connecting the elongate round portion with the elongate head portion (FIG. 2 and 5A, ref. 10) thus allowing the screw to be secured to the rod, via the rod slot, while allowing for relative motion.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pedicle screw and rod configuration comprising a screw housing having a rod slot, and a 
Regarding claim 6, LUHMANN teaches the elements above, but fails to expressly disclose wherein the bore of the hollow member has an I-beam shape.  The particular shape of the spinal rod claimed relates to ornamentation only which have no mechanical function, and thus cannot be relied upon to patentably distinguish the claimed invention from the prior art.  See Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965). Additionally, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the spinal rod of LUHMANN having the first segment having an constant I-beam shape along an entire length of the first segment; and wherein the bore of the hollow member has an I-beam shape complementary to the I-beam shape of the first segment because Applicant has not disclosed that these particular cross-sectional shapes and sizes on each segment of the first end member provides an advantage, is used for a particular purpose, or solves a stated problem.  Instead, the Specification of the present application discloses numerous embodiments including at least one embodiment wherein the spinal rod comprises a single shape along the entire length of the spinal rod (par. 0072).  The Specification of the present application is silent as to any advantage, particular purpose, or solution to a stated problem regarding any shape of the spinal rod, including the claimed configuration. One of ordinary skill in the art, furthermore, would have expected LUHMANN’s device, and applicant’s invention, to perform equally well with either the non-circular/alternately shaped spinal rod as comprising a combination of shapes that vary from one end to another of the spinal rod (i.e., irregular, non-uniform, undulating, and variable), as well as embodiments where the shape of the spinal rod comprises a combination of the shapes (i.e., oval, oblong, triangular, square, polygonal, irregular, uniform, non-uniform, offset, undulating, arcuate, variable and tapered) taught by LUHMANN or the recited the first segment having an constant I-beam shape along an entire length of the first segment; and wherein the bore of the hollow member has an I-beam shape complementary to the I-beam shape of the first segment because both spinal rod configurations 
Regarding claim 7, LUHMANN further teaches wherein the hollow member has a fixed axial length and the bore extends longitudinally through the fixed axial length, and the bore is open at the first and second ends of the hollow member (FIG. 3 and 4, ref. 52, showing the connector comprising a passageway all the way through and having a non-adjustable fixed length, the passageway defined by an inner surface running from one end to the other such that each end comprises an opening).
Regarding claim 8, LUHMANN further teaches wherein the first end member is freely extendable and retractable relative to the hollow member (FIG. 4, ref. 30; par. 0031-0032 and 0041: first rod capable of sliding into and out of the connector passageway). 
Regarding claim 9, LUHMANN further teaches wherein the adjustable rod further includes a second end member including a third segment engageable with the bore of the hollow member and a fourth segment securable to at least one screw of the plurality of screws (FIG. 4, showing rod 30 and 40, both engageable with the passageway of a given connector at one end, while being securable by a bone screw at the other end).
Regarding claim 10, LUHMANN further teaches wherein the third segment of the second end member has a third shape different from a fourth shape of the fourth segment of the second end member (par. 0034: each rod may have an irregular, non-uniform, or variable shaped cross section, and thus each segment of each member would inherently be different shapes).
Regarding claim 11, LUHMANN further teaches wherein the first and second end members are axially movable relative to the hollow member (par. 0040: rods 30 and 40 are dynamically axially translatable with respect to the passageway of a connector).
Regarding claim 12, LUHMANN further teaches wherein the first and second end members are freely extendable and retractable relative to the hollow member (FIG. 4, ref. 30, 40; par. 0031-0032 and 0041: first and second rod capable of sliding into and out of the connector passageway).
Regarding claim 13, LUHMANN further teaches wherein the second end member has a different range of travel relative to the hollow member than the first end member (par. 0032: rods 30 and/or 40 may have various lengths.  Alternatively, even if they are both the same length, if one rod is inserted beyond the halfway point of the connector passageway, the other rod would inherently not have the same range of travel).
Regarding claim 14, LUHMANN further teaches wherein the third segment of the second end member has a third shape that is different from the first cross-sectional shape of the first segment of the first end member (par. 0034: each rod may have an irregular, non-uniform, or variable shaped cross section, and thus each segment of each member would inherently be different cross-sectional shapes).
Regarding claim 15, LUHMANN further teaches wherein the first segment of the first end member and the third segment of the second end member are each in direct slidable engagement with the bore of the hollow member (par. 0041: first end of rod 30 and second rod 40 include a portion that extends into connector passageway, thus in direct slidable engagement with inner surface of connector).
Regarding claim 17, LUHMANN further teaches wherein the adjustable rod further includes a second end member including a third segment engageable with the bore of the hollow member and a fourth segment securable to at least one screw of the plurality of screws (FIG. 4, showing rod 30 and 40, both engageable with the passageway of a given connector at one end, while being securable by a bone screw at the other end).
Regarding claim 18, LUHMANN further teaches wherein the first and second end members are axially movable relative to the hollow member (par. 0040: rods 30 and 40 are dynamically axially translatable with respect to the passageway of a connector).
Regarding claim 19, LUHMANN teaches the elements above, but fails to expressly disclose wherein the housing includes a rod slot having an arcuate cross-sectional shape and dimensioned to permit the housing to rotate relative to the first end member while the second segment is received in the rod slot. However, STRAUSS discloses a well-known pedicle screw and spinal rod configuration wherein the screw includes a housing defining a connecting rod slot that is configured and dimensioned to accommodate the connecting rod geometry (par. 0085; FIG. 1-5, ref. 60,70, showing a portion of a spinal rod connected to an arcuate-shaped rod slot; FIG. 5A, showing housing/rod slot rotatable relative to rod). 
Regarding claim 20, LUHMANN further teaches wherein the second end member has a different range of travel relative to the hollow member than the first end member (par. 0032: rods 30 and/or 40 may have various lengths.  Alternatively, even if they are both the same length, if one rod is inserted beyond the halfway point of the connector passageway, the other rod would inherently not have the same range of travel).
RESPONSE TO ARGUMENTS

35 USC 102/103 – Rejections
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
In response to Applicant's argument (i.e., Because "the bore of the hollow member [has] a complementary geometry to that of the first segment" and "the second segment [has] a second cross-sectional shape... that is greater in height than the first cross- sectional shape and different from the first cross-sectional shape," the second segment of the apparatus claimed in claim 1 would not fit the bore the way that the first segment does. Moreover, the recited "constant first cross-sectional shape along an entire length of the first segment" and "constant second cross-sectional shape along an entire length of the second segment" differ from the "irregular" geometry mentioned in paragraph [0034] of Luhmann, which was cited with respect to claim 1 in the Office Action), Examiner directs Applicant to the new grounds for rejection above, which was necessitated by claim amendment.  Although Applicant recites only a single non-limiting embodiment of LUHMANN with respect to being irregular in shape, LUHMANN in fact discloses numerous examples of the non-circular/alternative shape combinations such as, for example, oval, oblong, triangular, square, polygonal, irregular, uniform, non-uniform, offset, undulating, arcuate, variable and/or tapered (par. 0034).  Moreover, the specific size and shapes merely define the ornamentation of the spinal rod, and there is no apparent advantage, particular purpose, or problem being addressed by the particular arrangement.  Rather, the device of LUHMANN would perform the same 
In response to Applicant's argument (i.e., The first segment of the apparatus claimed in claim 1 would therefore lack the elongate round portion to which the housings of the screws are configured to couple), Examiner directs Applicant to the new grounds for rejection above, which was necessitated by claim amendment, which is obvious in further view of STRAUSS.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.
	In response to Applicant's argument (i.e., In view of the foregoing amendments, the end members recited in claims 1 and 16 have different capabilities at different segments. This differs from the rods 30, 40 of Luhmann, which can travel through connector 52 except where limited by screws 80, 90 and which can be coupled to by bone screws 30, 40 at any location. The claimed differences in structure over the prior art therefore also result in differences in function and are non-obvious. See ex parte Maeda, Appeal No. 2010- 009814 (Oct. 23, 2012). Strauss does not teach these features or render them obvious over Luhmann. As such, independent claims 1 and 16 are both novel and non-obvious. Withdrawal of the rejections of claims 1 and 16 and their dependent claims 2-15 and 17-20 over the art is therefore requested), Examiner directs Applicant to the new grounds for rejection above, which was necessitated by claim amendment.  Moreover, neither Applicant’s specification, nor Applicant’s written response to the previous Office Action provide any apparent advantage, particular purpose, or problem being addressed by the particular arrangement.  Applicant’s ambiguous assertion that the claimed device has “different capabilities at different segments” or “different functions” is not persuasive, as the capabilities or functions are not identified.  Moreover, as provided above, LUHMANN discloses embodiments wherein the ends of the spinal rod have a combination of different shapes (i.e., par. 0034), and thus following Applicant’s rationale would also inherently include different capabilities at different segments.  Additionally, identifying the screws of LUHMANN does not differentiate the claimed invention over LUHMANN, as the claimed invention is not prevented from also having screws in the hollow member, and LUHMANN does not limit the travel of the spinal rod in the connector when the screws are not tightened down.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715